     Case 1:17-cv-00865-NONE-JLT Document 80 Filed 07/17/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    RICHARD GARCIA,                                Case No. 1:17-cv-00865-NONE-JLT (PC)

12                        Plaintiff,                 ORDER RESETTING DISCOVERY AND
                                                     DISPOSITIVE MOTION DEADLINES
13           v.

14    R. PEREZ, et al.,

15                        Defendants.

16

17          On April 27, 2020, the Court vacated the discovery and dispositive motion deadlines, to

18   allow the determination of the motion for summary judgment. (Doc. 70.) On July 16, 2020,

19   District Judge Dale A. Drozd denied the motion for summary judgment. (Doc. 79.) Accordingly,

20   the Court sets the following new deadlines:

21          1. The deadline to complete discovery, including filing motions to compel, is October 2,

22                2020.

23          2. The deadline to file pre-trial dispositive motions is December 4, 2020.

24   All other deadlines from the Court’s discovery and scheduling order (Doc. 46) remain in effect.

25
     IT IS SO ORDERED.
26
27      Dated:      July 16, 2020                            /s/ Jennifer L. Thurston
                                                      UNITED STATES MAGISTRATE JUDGE
28
